DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to “wherein the first current source load includes a second transistor”, classified in H03K4/502.
II. Claims 1, 5, drawn to “a first voltage and whose control node is connected to the first node and a resistor connected between a second voltage node”, classified in H03K2005/00221.
III. Claims 1-2, 6-7, drawn to “wherein the amplifier unit of the comparison circuit further includes a third transistor”, classified in H03K19/09432.
IV. Claims 1-2, 8-9, 14-19, drawn to “wherein the positive feedback circuit includes an inverter that inverts a level of a signal,” classified in H03K19/00.
V. Claims 1-2, 10-13, drawn to “a feedback unit that positively feeds back a signal in accordance with a potential of the third node to the second node”, classified in H03K3/023.
VI. Claims 1-2, 20, drawn to “the first voltage is a power supply voltage, and the second voltage is a reference voltage”, classified in H04N5/378.
VII. Claims 1, 22-29, drawn to “a counter circuit that outputs, as digital data of the input signal”, classified in H03K2005/00247.
Inventions I-VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have been indicated above along with a feature that is not required by any of the other claimed inventions.  Since each invention has a feature not required by any other invention as claimed it is a matter of course that they have a .
Claim 1-2 link(s) inventions I and III-VI.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 1-2.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Claim 1 link(s) inventions I-VI.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Applicant discloses over 30 figures and twelve embodiments.  Furthermore, each embodiment appears to have multiple configurations.  The Examiner has determined that the claimed subject matter is directed towards various combinations in which a comparator circuit is a subcombination.  Inventions I-IV are directed towards various configurations of the amplifier unit.  As indicated above by the separate classification it is evidenced that even differences such as using a capacitor or resistor have a separate status in the art.  Even further, the claimed subject matter includes different embodiments for inverting and non-inverting inputs, with or without electrical pads, different configurations of electrical pads.  Applicant has also claimed various embodiments in which the comparator is a subcombination in an analog-to-digital convertor, a photoelectric conversion device, an imaging system and a movable object.  These features do not require any of the specifics of the amplifier unit as required by inventions I-V.  Based on the varied subject matter which is evidenced to have a separate status in the art due to a separate classification a thorough search of one invention will not likely yield pertinent prior art to all inventions.  Therefore, a burden is present.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422